Case 3:18-cv-00017-NKM-JCH Document 227 Filed 02/02/21 Page 1 of 2 Pageid#: 3235




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,                                 CASE NO.: 3:18-cv-00017-NKM-JCH

          Plaintiff

          v.

   ALEXANDER JONES, et al.,                            MOTION TO WITHDRAW AS
                                                       COUNSEL    FOR    DEFENDANTS
          Defendants                                   WILBURN, HOFT, CREIGHTON,
                                                       HICKFORD, AND WORDS-N-IDEAS,
                                                       LLC BY AARON J. WALKER, ESQ.


         Pursuant to Local Rule 6(i), attorney Aaron J. Walker, counsel for defendants Derrick

  Wilburn, Michele Hickford, James Hoft, R. Scott Creighton, and Words-N-Ideas, LLC (hereinafter

  the Undersigned Defendants), hereby moves to withdraw his appearance in this case and in support

  would respectfully show as follows:

         1.      The undersigned Aaron J. Walker previously entered an appearance as counsel for

  the Undersigned Defendants.

         2.      Mr. Walker cannot physically continue his attorney-client relationship in this

  matter due to health concerns, and, therefore, asks that this motion be granted at this Court’s

  earliest convenience.



         WHEREFORE, the undersigned Aaron J. Walker respectfully requests that he be granted

  leave to withdraw as counsel for the Undersigned Defendants in this matter.
Case 3:18-cv-00017-NKM-JCH Document 227 Filed 02/02/21 Page 2 of 2 Pageid#: 3236




  Tuesday, February 2, 2021                      Respectfully submitted,


                                                   s/ Aaron J. Walker
                                                 Aaron J. Walker, Esq.
                                                 Va Bar# 48882
                                                 7537 Remington Road
                                                 Manassas, Virginia 20109
                                                 (703) 216-0455
                                                 AaronJW72@gmail.com



                                    CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the
  United States District Court for the Western District of Virginia on February 2, 2021. Participants
  in the case who are registered for electronic filing will be served automatically. I have also served
  the Undersigned Defendants by email upon their agreement.



                                                   s/ Aaron J. Walker




                                                    2
